                 Case 2:19-cr-00229-WBS Document 24 Filed 04/29/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-229 WBS
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           FINDINGS AND ORDER
14   DEBORAH FRANCES LAUGHLIN,                            DATE: May 4, 2020
      aka Deborah Frances Isgrigg,                        TIME: 9:00 a.m.
15    aka Deborah Frances Hunt,                           COURT: Hon. William B. Shubb
      aka Debbie Frances Evans,
16    aka Deborah Frances Thompson,
17                                 Defendant.
18

19                                                STIPULATION

20          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

21 through defendant’s counsel of record, hereby stipulate as follows:

22          1.       By previous order, this matter was set for status on May 4, 2020.

23          2.       By this stipulation, defendant now moves to continue the status conference until June 29,

24 2020, and to exclude time between May 4, 2020, and June 29, 2020, under Local Code T4.

25          3.       The parties agree and stipulate, and request that the Court find the following:

26                   a)     The discovery associated with this case includes approximately 440 pages of

27          Bates labeled documents and generally consists of FEMA records, investigative reports, and

28          subpoenaed documents, as well as audio recordings of statements made by the defendant. All of

      STIPULATION REGARDING EXCLUDABLE TIME PERIODS       1
30    UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00229-WBS Document 24 Filed 04/29/20 Page 2 of 3


 1        this discovery has been either produced directly to counsel and/or made available for inspection

 2        and copying.

 3               b)      The government anticipates producing additional discovery concerning the costs

 4        associated with a manufactured home FEMA provided to the defendant in the coming week once

 5        the parties obtain a protective order.

 6               c)      Defense counsel desires additional time to meet with his client in person to further

 7        review discovery and confer about potential resolutions; to review the additional discovery that

 8        will be provided by the government and to conduct any necessary defense investigation into the

 9        loss amount; and to otherwise prepare for trial. Defense counsel represents that additional time

10        is necessary to consult with his client in person because meetings with his client require defense

11        counsel to travel to Oroville, California, and thus, require advance scheduling, and due to the

12        COVID-19 pandemic and the need for social distancing, these interactions require more time to

13        complete.

14               d)      Counsel for defendant believes that failure to grant the above-requested

15        continuance would deny him the reasonable time necessary for effective preparation, taking into

16        account the exercise of due diligence.

17               e)      The government does not object to the continuance.

18               f)      Based on the above-stated findings, the ends of justice served by continuing the

19        case as requested outweigh the interest of the public and the defendant in a trial within the

20        original date prescribed by the Speedy Trial Act.

21               g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

22        et seq., within which trial must commence, the time period of May 4, 2020 to June 29, 2020,

23        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

24        because it results from a continuance granted by the Court at defendant’s request on the basis of

25        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

26        of the public and the defendant in a speedy trial.

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME PERIODS      2
30   UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00229-WBS Document 24 Filed 04/29/20 Page 3 of 3


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: April 28, 2020                                     MCGREGOR W. SCOTT
 7                                                             United States Attorney
 8
                                                               /s/ SHELLEY D. WEGER
 9                                                             SHELLEY D. WEGER
                                                               Assistant United States Attorney
10

11
     Dated: April 28, 2020                                     /s/ TIMOTHY ZINDEL
12                                                             TIMOTHY ZINDEL
13                                                             Counsel for Defendant
                                                               DEBORAH LAUGHLIN
14

15

16
                                             FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED.
18
            Dated: April 28, 2020
19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME PERIODS        3
30    UNDER SPEEDY TRIAL ACT
